Case 2:18-cv-00269 Document 79-1 Filed 12/18/19 Page 1 of 7 PageID #: 583



                                  Curriculum Vitae




                   RICHARD GRAHAM BOWMAN II, M.D.
                   DABPMR, DABPM, FIPP, CEDIR&/&3




POST RESIDENCY:       East Coast Medtronic Spinal Cord Stimulator and
                      Intrathecal Pump Infusion System training center WUDLQHH
                      /RFDWLRQ TheCenter for Pain Relief, Inc., Charleston,
                      WV

EMPLOYMENT:              Medical Director: Mid Atlantic Pain SSHFLDOLVWs (MAPS)
                      at Mon General Hospital, Morgantown, WV

                        Medical Director: Interventional Pain Services (IPS) of
                      Roane General, Spencer, WV

                        3K\VLFLDQThe Center for Pain Relief, Inc
                      July 2001- May 2016

EDUCATIONAL
BACKGROUND:
                        Marshall University
                      Huntington, West Virginia
                      Bachelor of Science in Biology
                      Minors – Chemistry and English
                      Summa Cum Laude
                      August, 1989 – May, 1993

                       West Virginia University School of Medicine
                      Morgantown, WV
                      August, 1993 – May, 1997
                      Doctor of Medicine


INTERNSHIP:             Rotating Internship: Preliminary Internal Medicine
                      Internship: July 1, 1997 – June 30, 1998
                      West Virginia University School of Medicine, Charleston
                      Division
Case 2:18-cv-00269 Document 79-1 Filed 12/18/19 Page 2 of 7 PageID #: 584



                        Charleston Area Medical Center
                        Charleston, West Virginia


RESIDENCY:              Physical Medicine and Rehabilitation Residency:
                        July 1, 1998 – June 30, 2001
                        University of Tennessee at Chattanooga
                        Siskin Hospital




MEDICAL
SPECIALTY:              Physiatry (Physical Medicine and Rehabilitation)

MEDICAL
SUBSPECIALTY:           Interventional Pain Medicine


MEDICAL
LICENSURE:              West Virginia
                        Tennessee


ACGME BOARD             Diplomate of the American Board of Physical
CERTIFICATIONS:         Medicine and Rehabilitation
                        May 2002 to 2012
                        Re-certified 2012 to present

                        Diplomate of the American Board of Pain Medicine
                        February 2003 to 2013
                        Re-certified 2013 to present


SUBSPECIALTY            Fellow of Interventional Pain Practice (FIPP)
CERTIFICATIONS:         World Institute of Pain
                        January, 2005

                        CEDIR CertifiFDWLRQLQ(YDOXDWLRQ of Disability and
                        ImpairmentRating:2004

                        &/&3&HUWLILHG/LIH&DUH3ODQQHU&DSLWDO8QLYHUVLW\
                        6FKRRORI/DZ
Case 2:18-cv-00269 Document 79-1 Filed 12/18/19 Page 3 of 7 PageID #: 585




PROFESSIONAL SOCIETY
,192/9(0(17:
                        North American Neuromodulation Society

                        $PHULFDQ$FDGHP\RI3K\VLFDO0HGLFLQHDQG
                        5HKDELOLWDWLRQ

                        WVSIPP President 

                        WVSIPP Board of Directors

                        :9&RDOLWLRQRQ&KURQLF3DLQ0DQDJHPHQW
                        $SSRLQWHH


PUBLICATIONS
RESEARCH:              Bowman, R. ; Caraway D. ; Bentley I
                       Comparison of a Novel Fixation Device with Standard
                       Suturing Methods for Spinal Cord Stimulators
                       Neuromodulation. Technology at the Neural Interface
                       July 2012

                       Pope, J.; Bowman, R. ; Deer, T.
                       Chapter 6.1 - Spinal Cord Stimulation.
                       Interventional Pain Medicine – Textbook
                       Anita Gupta,
                       2012

                        Deer, T. ; Bowman, R.
                        Spinal Cord Stimulation: Using Technology to Solve
                        Complex Pain Problems
                        Pain Medicine News
                        December 2011 Edition

                        Deer T, Kim C, Bowman R, Ranson M, Douglas CS,
                        Tolentino W.
                        Spinal cord stimulation as a method of reducing opioids in
                        severe chronic pain: a case report and review of the
                        literature.
Case 2:18-cv-00269 Document 79-1 Filed 12/18/19 Page 4 of 7 PageID #: 586



                        West Virginia Medical Journal
                        2010

                        Deer, T.; Kim, C.; Bowman, R.; Stewart, C.; Tolentino, W.;
                        Tolentino, D. Intrathecal Ziconotide and Opioid
                        Combination Therapy for Noncancer Pain: An
                        Observational Study
                        Pain Physician, 2009;12;E291-E296.

                        Deer, T.; Kim, C.; Bowman, R.; Garten, T.; Bowne, D.
                        Poster Abstract 158
                        A Case Analysis of Safety for Patients Receiving Opioid
                        Plus Ziconotide for Non-Cancer Pain
                        American Academy of Pain Medicine 23rd Annual Meeting
                        February 2007

                        Boswell M.; Trescot A.; Sukdeb D.; Schultz D.; Deer T.;
                        Hansen H.; Bowman R.; et al.
                        Interventional Techniques: Evidence-Based
                        Practice Guidelines in the Management of Chronic Spinal
                        Pain
                        Pain Physician, 2007;10;1-5.

                        Chopra P.; Smith H.; Deer T.; Bowman R.
                        Role of Adhesiolysis in the Management of Chronic Spinal
                        Pain: A Systematic Review of Effectiveness and
                        Complications
                        Pain Physician, 2005;8:1:87-100.

                        Deer T.; Kim C.; Bowman R.; Stewart C.; Norris M.; Khan
                        Y.; Garten T.; Penn R.
                        The Use of Continuous Intrathecal Infusion of Octreotide in
                        Patients with Chronic Pain of Non-Cancer Origin: An
                        Evaluation of Side Effects and Toxicity in a Prospective
                        Double Blind Fashion
                        Neuromodulation, 2005;8:3:171-175.

                        Boswell M.; Shah R.; Everett C.; Sehgal N.; Mckenzie-
                        Borown; Abdi S.; Bowman R.; Deer T.; et al.
                        Interventional Techniques in The Management of Chronic
                        Spinal Pain: Evidence-Based Practice Guidelines
                        Pain Physician. 2005
Case 2:18-cv-00269 Document 79-1 Filed 12/18/19 Page 5 of 7 PageID #: 587



                        Morton’s Neuroma: Textbook article published through E-
                        medicine Physiatric Textbook

                        Hormone replacement usage among hip fracture
                        rehabilitation patients
                        AAPM& R Poster Presentation
                        2001

                        Sub Investigator
                        Vertiflex-The ISISS Trial: Investigating Superion ISS in
                        Spinal Stenosis
                        Title: A Prospective, Multi-center, Randomized Study
                        Comparing the Vertiflex Superion Interspinous Spacer
                        (ISS) to the X-STOP Interspinous Process Decompression
                        (IPD) System in Patients with Moderate Lumbar Spinal
                        Stenosis
                        2010

                        Sub-Investigator
                        St. Jude Medical Neuromodulation-Partnership for
                        Advancement in Neuromodulation (PAIN): A Prospective
                        Clinical Outcome Registry
                        2009

                        Sub-Investigator
                        Vertos Medical- Minimally Invasive Lumbar
                        Decompression: MILD Post Market Pain Outcome Study
                        2011

                        Sub Investigator
                        A Clinical Evaluation for the Management of Chronic
                        Migraine Headaches with Peripheral Nerve Stimulation
                        FDA approved study
                        2010

                       Principal Investigator
                       A Randomized, Double Blinded, Active-Controlled
                       Crossover Study to Evaluate the Efficacy and Safety of
                       Fentanyl Buccal Tablets Compared with Immediate-Release
                       Oxycodone for the Management of Breakthrough Pain in
                       Opioid-Tolerant Patients with Chronic Pain
                       2010
Case 2:18-cv-00269 Document 79-1 Filed 12/18/19 Page 6 of 7 PageID #: 588



                       Sub Investigator
                       Clinical Investigation of the Prometra Implantable Pump
                       System with Morphine in Patients with Intractable Chronic
                       Pain
                       2007

                       Sub Investigator
                       Feasibility Study of the Bioness Battery-Powered
                       Microstimulator (BBPM) to Treat Chronic Shoulder Pain in
                       Chronic Post-Stroke Patients
                       2011

                       Sub Investigator
                       A Proof of Principle Study of Dorsal Root Ganglion
                       Stimulation in Patients with Localized Chronic Back Pain
                       2007


RECENT SCIENTIFIC
 PRESENTATIONS:
                        American Academy of Pain Medicine (AAPM)
                        National Harbour, MD
                        Multilead arrays for Spinal Cord Stimulator
                        2015

                        Course Founder: Best Practices for Peripheral Nerve
                        Stimulation
                        Biannual CME Course - A didactic and cadaver based
                        course
                        Pittsburgh, PA
                         2013, 2014, 2015

                        Board of Director Didactic Moderator on Interventional
                        Pain topics
                        National WVSIPP Annual Meeting 2009- 2016

                        Cedar Sinai Pain Symposium
                        L4 Radiculopathy versus Trochanteric Bursitis
                        2012

                        Napa Valley Pain Conference
                        Percutaneous Paddle Lead Tripole Array Poster
                        2011
Case 2:18-cv-00269 Document 79-1 Filed 12/18/19 Page 7 of 7 PageID #: 589




                        North American Neuromodulation Society 2011:

                        Scientific Poster Presentation #1
                        Spinal Cord Stimulation Electrode Anchor Fixation with X-
                        Close: A Mechanical Suturing Device

                        Scientific Poster Presentation #2
                        Tripole Paddle Array Placement via the Multiple Pass
                        Technique
